PER CURIAM.
Appellant challenges the lower court’s order that denied in part his motion to correct an illegal sentence brought pursuant to rule 3.800(a), Florida Rules of Criminal Procedure. Appellant argues that the trial judge erred in not reducing his sentence by the correct amount of credit for time served prior to sentencing. We reverse because the trial court failed to attach pertinent portions of the record to support the findings made in its order. See Bunch v. State, 622 So.2d 525 (Fla. 5th DCA 1993). We remand this cause with instructions that the trial court either grant the relief or attach the portions of the record that support denial.
REVERSED and REMANDED.
SAWAYA, C.J., PALMER and TORPY, JJ., concur.